Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-2 and 5-19 are pending and being acted upon in this Office Action. 

Rejection Withdrawn
	The rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment.  

	The rejection of claims 14, 15 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the trademark/trade name “Sepharose®” and “Toyoprearl®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify the material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name “Sepharose®” and “Toyoprearl®” are used to identify/describe the HIC medium in claim 6 and the description is indefinite.  See MPEP §2173.05(u).

Applicant's arguments filed Oct 12, 2022 have been fully considered but they are not persuasive. 
Applicant’s position is that the presence of a trademark/trade name in a claim is not, per se, improper, and it can depend on how it is used in the claim. See MPEP 2173.05(u). In the instant case, trademarks/trade names are included in a list of HIC media. One of ordinary skill in the art would understand the HIC media associated with the trademarks/trade names because the present Application describes these HIC media, including their properties, for example, average size of particle, ligand density, ligands and structure thereof, and dynamic binding capacity. (See present Application, Tables 1 and 2). In addition, the properties of the HIC media associated with trademarks/trade names are unlikely to change over time, because the trademarks/trade names are used in scientific publications, and it has to be made immediately clear to the reader how the study was performed and how to reproduce the experiments.

In response, the claim scope is uncertain since the trademark or trade name cannot be used properly to identify the material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name “Sepharose®” and “Toyoprearl®” are used to identify/describe the HIC medium in claim 6 and the description is indefinite.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982) and MPEP §2173.05(u).   For these reasons, the rejection is maintained. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6-8, 14-17 and 19 are rejected under 35 U.S.C. 102 (a)(1) or (a)(2) as being anticipated by Hartmann (US20160159894, published June 9, 2016; PTO 892) as evidenced by data sheet provided by the GE healthcare life science.
Regarding claims 1, 2, 6, Hartmann teaches a method for separating multispecific antibodies, e.g., bispecific or trispecific antibodies (se para. [0156]), CrossMabs (see para. [0012]) using hydrophobic interaction chromatography, e.g., phenyl-sepharose, see para. [0418], butyl Sepharose, see para. [0789], [0790], [0793], in particular.  Examples of antibodies include CrossMabs that binds to human VEGF and human angiopoietin-2 (ANG-2), see para. [0012], [0338], [0794].   The reference’s butyl Sepharose (GE Healthcare, Sweden, see para [0789]) is identical to instant butyl Sepharose hydrophobic interaction chromatography, see instant specification, para. [0026], [0220], [0239], Table 1, in particular.  The reference’s butyl Sepharose inherently comprises a crosslinked agarose matrix of particles substituted with ligands such as butyl.  The reference’s butyl Sepharose inherently comprises particles that have an average of less than 50 μm, such as 34 μm as evidenced by as provided by the data sheet provided by the GE healthcare life science, see para. [0239], Table 1.


    PNG
    media_image1.png
    613
    749
    media_image1.png
    Greyscale
Evidence data sheet provided by the GE healthcare life science shown below:

The term “comprising” is open-ended.  It expands the medium to include additional matrix of particles substituted with ligands such as hydroxyapatite chromatography medium.  
Regarding claim 6,  Hartmann teaches examples of hydrophobic interaction chromatograph (HIC) comprises a matrix of crosslinked Sepharose with ligands such as butyl, see para. [0789], [0790], [0793], in particular.   
Regarding claim 7, Hartmann teaches the multispecific CrossMab antibody comprises a) the heavy chain and the light chain of a first full length antibody that specifically binds to first antigen, e.g., VEGF, and b) the modified heavy chain and modified light chain of a second full length antibody that specifically binds to second antigen, e.g., ANG-2, in which the constant domains CL and CH1 are replaced by each other, see para. [0336], [0337]. 
Regarding claim 8, Hartmann teaches the multispecific CrossMab antibody is a bispecific bivalent antibody, see para. [0022], [0057], [0111] to [0123], [0354].  
Regarding claim 14, Hartmann teaches butyl Sepharose, which is agarose-based matrix, see para. [0789], [0790], [0793], in particular.  
Claim 16 is included as the data sheet provided by the GE healthcare life science indicates that the dynamic binding capacity of 37 mg of bovine serum albumin per ml, which is between the claimed 19 and 39 mg/ml of BSA, see Table above, binding capacity, in particular. 
Regarding claim 17, Hartmann teaches the method further comprises one or more further purification, such as affinity chromatography (protein A-Sepharose, KappaSelect.TM., LambdaFabSelect.TM.), hydroxylapatite chromatography, gel electrophoresis, or dialysis, see para. [0415], [0418], [0789] or after the HIC step, e.g., size-exclusion chromatography, see para. [0800]. 
Claims 15 and 19 are included as the reference’s agarose-based matrix inherently comprises between 9 and 50 μmol per ml of HIC medium and between 4 and 6% agarose in the reference’s butyl Sepharose (GE Healthcare, Sweden).  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Further, since the Patent Office does not have the facilities for examining and comparing the butyl Sepharose (GE Healthcare, Sweden) of the instant invention to those of the prior art.  The burden is on applicant to show that the prior art hydrophobic interaction chromatography matrix such as butyl Sepharose (GE Healthcare, Sweden) is different from the claimed hydrophobic interaction chromatography matrix.  See In re Best. 562 F2d 1252. 195 USPQ 430(CCPA 1977). 
Thus, the reference teachings anticipate the claimed invention. 
Applicant's arguments filed Oct 12, 2022 have been fully considered but they are not persuasive. Applicant’s position is that Hartmann, WO 2016/07035, and Duerr fails to disclose each and every limitation of instant independent claim 1 or independent claim 2, from which the other rejected claims depend, as required in an anticipation rejection. /n re Buszard 504 F.3d 1364, 1366 (Fed. Cir. 2007); see also Karsten Mfg. Corp. v. Cleveland Golf Co., 242 F.3d 1376, 1383 (Fed. Cir. 2001) (“Invalidity on the ground of ‘anticipation’ requires lack of novelty of the invention as claimed . . . that is, all of the elements and limitations of the claim must be shown in a single prior reference, arranged as in the claim.”)). In particular, none of Hartmann, WO 2016/07035, and Duerr discloses an HIC medium comprising a matrix of particles substituted with ligands, (i) wherein said particles have an average size of 50 um or less in diameter and said ligands are butyl groups; (11) wherein said particles have an average size of from 35 um to 60 um in diameter and said ligands are phenyl groups; or (iii) wherein said particles have an average size of from 35 um to 100 pm in diameter and said ligands are polypropylene glycol groups, as recited in instant claim 1 or in claim 2. The Office Action relies on the disclosure of Butyl Sepharose in these references and the GE Data Sheet to contend that the references disclose the claimed HIC (id. at 5, 7, 9), however there is no evidence that the Butyl Sepharose of these references comprise any of the particles as set forth in instant claim 1 or in claim 2.
First, the GE Data Sheet does not provide evidence that the Butyl Sepharose disclosed in Hartmann, WO 2016/07035, and Duerr comprise particles having an average size of 50 um or less. The GE Data Sheet describes the materials Capto Phenyl ImPres and Capto Butyl ImPres. There is no showing—and one of ordinary skill in the art would not presume—that the materials disclosed in the GE Data Sheet are the Butyl Sepharose disclosed in Hartmann, WO 2016/07035, and Duerr. Therefore, Hartmann, WO 2016/07035, or Duerr does not disclose a matrix of particles substituted with ligands, in which the particles have an average size of 50 um or less in diameter and the ligands are butyl groups.
Applicant also notes that the Butyl Sepharose described in Table 1 of the present Application is Butyl Sepharose HP, i.e., Butyl Sepharose “high performance.” There is no evidence that the Butyl Sepharose used in Hartmann, WO 2016/07035, or Duerr is Butyl Sepharose HP. Importantly, different types of Butyl Sepharose have different average particle sizes. For example, as shown in Table 1 of the present application, Butyl Sepharose HP has an average particle size of 34 um. On the other hand, Butyl Sepharose Fast Flow has an average particle size of 90 um (see Data Sheet in Appendix). Again, there is no teaching or suggestion in Hartmann, WO 2016/07035, or Duerr that its Butyl Sepharose is a type with an average particle size of 50 um or less.  
For completeness, Applicant additionally points out that none of Hartmann, WO 2016/07035, or Duerr disclose a matrix of particles substituted with ligands, in which the particles have an average size of from 35 um to 60 um in diameter and the ligands are phenyl groups; or in which the particles have an average size of from 35 um to 100 um in diameter and the ligands are polypropylene glycol groups.
For at least these reasons, Hartmann, WO 2016/07035, and Duerr each fails to teach each and every element of instant claim 1 or of claim 2, and therefore does not anticipate instant claim 1, claim 2, or any of the claims that depend therefrom. Accordingly, Applicant requests reconsideration and withdrawal of the rejection under 35 U.S.C. § 102.

Contrary to applicant’s assertion that none of Hartmann, WO 2016/07035, and Duerr discloses an HIC medium comprising a matrix of particles substituted with ligands, (i) wherein said particles have an average size of 50 um or less in diameter and said ligands are butyl groups; (ii) wherein said particles have an average size of from 35 μm to 60 μm in diameter and said ligands are phenyl groups, applicant’s attention is directed to paragraphs [0780], [0790] of Hartmann.  Hartmann teaches purification of bispecific antibody such as CrossMab (see par. [0338].  Hartmann teaches:
[0789] Bispecific antibodies were purified from cell culture supernatants by affinity chromatography using MabSelectSure-Sepharose™ (for non-IHH-AAA mutants) (GE Healthcare, Sweden) or KappaSelect-Agarose (for IHH-AAA mutants) (GE Healthcare, Sweden), hydrophobic interaction chromatography using butyl-Sepharose (GE Healthcare, Sweden) and Superdex 200 size exclusion (GE Healthcare, Sweden) chromatography. 

[0790] Briefly, sterile filtered cell culture supernatants were captured on a MabSelectSuRe resin equilibrated (non-IHH-AAA mutations and wild-type antibodies) with PBS buffer (10 mM Na.sub.2HPO.sub.4, 1 mM KH.sub.2PO.sub.4, 137 mM NaCl and 2.7 mM KCl, pH 7.4), washed with equilibration buffer and eluted with 25 mM sodium citrate at pH 3.0. The IHH-AAA mutants were captured on a KappaSelect resin equilibrated with 25 mM Tris, 50 mM NaCl, pH 7.2, washed with equilibration buffer and eluted with 25 mM sodium citrate pH 2.9. The eluted antibody fractions were pooled and neutralized with 2 M Tris, pH 9.0. The antibody pools were prepared for hydrophobic interaction chromatograpy by adding 1.6 M ammonium sulfate solution to a final concentration of 0.8 M ammonium sulfate and the pH adjusted to pH 5.0 using acetic acid. After equilibration of the butyl-Sepharose resin with 35 mM sodium acetate, 0.8 M ammonium sulfate, pH 5.0, the antibodies were applied to the resin, washed with equilibration buffer and eluted with a linear gradient to 35 mM sodium acetate pH 5.0. The (monospecific or bispecific) antibody containing fractions were pooled and further purified by size exclusion chromatography using a Superdex 200 26/60 GL (GE Healthcare, Sweden) column equilibrated with 20 mM histidine, 140 mM NaCl, pH 6.0.  The (monospecific or bispecific) antibody containing fractions were pooled, concentrated to the required concentration using Vivaspin ultrafiltration devices (Sartorius Stedim Biotech S.A., France) and stored at −80° C.
The reference hydrophobic interaction chromatography media is composed of modified ligands such as butyl coupled to agarose particle with an average particle size of 40μm, which is less than 50μm as evidenced in GE media characteristic for Capto Butyl ImpRes product summary sheet below, see col. to the right.  The term “or” in claims 1 and 2 does not require the particles having an average size of 50μm or particles with phenyl groups or particles with polypropylene glycol groups as ligands.

    PNG
    media_image1.png
    613
    749
    media_image1.png
    Greyscale

In fact, Applicant’s HIC medium Capto Butyl ImpRes in claim 6, Example 2, and in Table 1 at p. 55 reproduced below for Applicant’s convenience is identical to the reference’s HIC media.

    PNG
    media_image2.png
    444
    653
    media_image2.png
    Greyscale

The arguments with respect to WO 2016/07035, and Duerr are moot as this rejection is based on Hartmann as evidenced by data sheet provided by the GE healthcare life science.
For these reasons, the rejection is maintained.  


Claims 1, 2, 5-14-17 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by WO2016075035 publication (published May 19, 2016; PTO 1449) as evidenced by data sheet provided by the GE healthcare life science.
Regarding claims 1, 2 and 6, WO2016075035 publication teaches and exemplifies a method for purifying (aka separating) multispecific (see p. 60) such as bispecific antibodies and CrossMabsCH1-CL using hydrophobic interaction chromatography (HIC), e.g., butyl Sepharose (GE Healthcare, Sweden), p. 27, 104, in particular.  Examples of antibodies include CrossMabs, see p. 46-48, and Crossed Antibodies (CrossMabs) and Crossed Antibody Fab Fragments (CrossFabs), see Example 1.  
The reference’s butyl Sepharose (GE Healthcare, Sweden, see pages 24, and 104) is identical to instant butyl Sepharose hydrophobic interaction chromatography, see instant specification, para. [0026], [0220], [0239], Table 1, in particular.  The reference’s butyl Sepharose inherently comprises a crosslinked agarose matrix of particles substituted with ligands such as butyl.  The reference’s butyl Sepharose inherently comprises particles that have an average of less than 50 μm, such as 34 μm as evidenced by as provided by the data sheet provided by the GE healthcare life science, see para. [0239], and Table 1.   The term “comprising” is open-ended.  It expands the method to include additional steps. 
Regarding claim 6,  the WO2016075035 publication teaches butyl Sepharose (GE Healthcare, Sweden), p. 104, in particular.  
Regarding claims 5 and 7, the WO2016075035 publication teaches Crossed Bivalent Bispecific Antibodies (CrossMabs) that bind to Angiopoietin-2 (ANG2) and Vascular Endothelial Growth Factor (VEGF), with CL-CH1 Domain Exchange (CrossMab.sup.CH1/CL) in the ANG2 Binding, see p. 104, line 10-25, Example 2, in particular.  
Regarding claim 8, the WO2016075035 publication teaches the multispecific CrossMab antibody is a bispecific bivalent antibody, see p. 40, line 22, or bispecific trivalent, see p. 42, line 13, or bispecific tetravalent antibody, see p. 45, line 7 to page 48. 
Regarding claim 9, the WO2016075035 publication teaches the multispecific antibody is bivalent for the first antigen, e.g., human ANG2 and bivalent for the second antigen, e.g., human ANG2, see p. 46 or non-human ANG2 antigen, see p. 49.  
Regarding claim 10, the WO2016075035 publication teaches each of the additional Fab is fused via a peptide linker either to the C- or N-terminus of the heavy chain, see p. 46, lines 14-20.
Regarding claim 11, the WO2016075035 publication teaches the antibody is an IgG antibody, e.g., human IgG1, see p. 9, p.66, line 5, a full-length, intact IgG1 antibody which inherently comprises CH2 and CH3, see p. 37 and p. 49, lines 1-3, in particular, 
Regarding claim 12, the WO2016075035 publication teaches CrossMab antibody, e.g., bispecific, tetravalent antibody comprises a) two light chains and two heavy chains, which specifically bind to a first antigen, b) two additional Fab specifically binding to a second antigen, wherein said additional Fab are fused both via a peptidic linker either to the C- or N-termini of the heavy chains of a) and wherein in the Fab, in both Fab of a) or in both Fab of b), the variable domains VL and VH are replaced by each other, and/or the constant domains CL and CH1 are replaced by each other, see p. 45-46. 
Regarding claim 13, the WO2016075035 publication teaches the antibody/Fab pools are prepared for hydrophobic interaction chromatography (HIC) by adding 1.6 M ammonium sulfate solution to a final concentration of 0.8 M ammonium sulfate.  The pH was adjusted to pH 5.0 using acetic acid.  After equilibration of the butyl-Sepharose resin with 35 mM sodium acetate 0.8M ammonium sulfate, pH 5.0,  the bound antibodies are eluted in a linear gradient from 0 to 35 mM sodium acetate pH 5.0, see p. 104.  The bispecific antibody/ antibody or Fab containing fractions were pooled (aka separately eluted), see p. 104 and p. 109. 
Regarding claim 14, the WO2016075035 publication teaches a polymeric matrix, e.g., butyl-Sepharose, which is highly crosslinked agarose-based matrix, see in particular.  
Claim 16 is included as the data sheet provided by the GE healthcare life science indicates that the dynamic binding capacity of 37 mg of bovine serum albumin per ml, which is between the claimed 19 and 39 mg/ml of BSA, see Table above, binding capacity, in particular. 
Regarding claim 17, the WO2016075035 publication teaches the method further comprises one or more further purification before hydrophobic interaction chromatography such as MabSelect.TM. SuRe.TM, or after hydrophobic interaction chromatography such as size exclusion chromatography using a Superdex.RTM, see  p. 104, in particular.  
Claims 15 and 19 are included as the reference’s agarose-based matrix inherently comprises between 9 and 50 μmol per ml of HIC medium and between 4 and 6% agarose in the reference’s butyl Sepharose (GE Healthcare, Sweden), see p. 24, and 104.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Further, since the Patent Office does not have the facilities for examining and comparing the butyl Sepharose (GE Healthcare, Sweden) of the instant invention to those of the prior art.  The burden is on applicant to show that the prior art hydrophobic interaction chromatography matrix such as butyl Sepharose (GE Healthcare, Sweden) is different from the claimed hydrophobic interaction chromatography matrix.  See In re Best. 562 F2d 1252. 195 USPQ 430(CCPA 1977). 
Thus, the reference teachings anticipate the claimed invention.  

Applicant's arguments filed Oct 12, 2022 have been fully considered but they are not persuasive. Applicant’s position is that Hartmann, WO 2016/07035, and Duerr fails to disclose each and every limitation of instant independent claim 1 or independent claim 2, from which the other rejected claims depend, as required in an anticipation rejection. /n re Buszard 504 F.3d 1364, 1366 (Fed. Cir. 2007); see also Karsten Mfg. Corp. v. Cleveland Golf Co., 242 F.3d 1376, 1383 (Fed. Cir. 2001) (“Invalidity on the ground of ‘anticipation’ requires lack of novelty of the invention as claimed . . . that is, all of the elements and limitations of the claim must be shown in a single prior reference, arranged as in the claim.”)). In particular, none of Hartmann, WO 2016/07035, and Duerr discloses an HIC medium comprising a matrix of particles substituted with ligands, (i) wherein said particles have an average size of 50 um or less in diameter and said ligands are butyl groups; (ii) wherein said particles have an average size of from 35 um to 60 um in diameter and said ligands are phenyl groups; or (iii) wherein said particles have an average size of from 35 um to 100 pm in diameter and said ligands are polypropylene glycol groups, as recited in instant claim 1 or in claim 2. The Office Action relies on the disclosure of Butyl Sepharose in these references and the GE Data Sheet to contend that the references disclose the claimed HIC (id. at 5, 7, 9), however there is no evidence that the Butyl Sepharose of these references comprise any of the particles as set forth in instant claim 1 or in claim 2.
First, the GE Data Sheet does not provide evidence that the Butyl Sepharose disclosed in Hartmann, WO 2016/07035, and Duerr comprise particles having an average size of 50 um or less. The GE Data Sheet describes the materials Capto Phenyl ImPres and Capto Butyl ImPres. There is no showing—and one of ordinary skill in the art would not presume—that the materials disclosed in the GE Data Sheet are the Butyl Sepharose disclosed in Hartmann, WO 2016/07035, and Duerr. Therefore, Hartmann, WO 2016/07035, or Duerr does not disclose a matrix of particles substituted with ligands, in which the particles have an average size of 50 um or less in diameter and the ligands are butyl groups.
Applicant also notes that the Butyl Sepharose described in Table 1 of the present Application is Butyl Sepharose HP, i.e., Butyl Sepharose “high performance.” There is no evidence that the Butyl Sepharose used in Hartmann, WO 2016/07035, or Duerr is Butyl Sepharose HP. Importantly, different types of Butyl Sepharose have different average particle sizes. For example, as shown in Table 1 of the present application, Butyl Sepharose HP has an average particle size of 34 um. On the other hand, Butyl Sepharose Fast Flow has an average particle size of 90 um (see Data Sheet in Appendix). Again, there is no teaching or suggestion in Hartmann, WO 2016/07035, or Duerr that its Butyl Sepharose is a type with an average particle size of 50 um or less.  
For completeness, Applicant additionally points out that none of Hartmann, WO 2016/07035, or Duerr disclose a matrix of particles substituted with ligands, in which the particles have an average size of from 35 um to 60 um in diameter and the ligands are phenyl groups; or in which the particles have an average size of from 35 um to 100 um in diameter and the ligands are polypropylene glycol groups.
For at least these reasons, Hartmann, WO 2016/07035, and Duerr each fails to teach each and every element of instant claim 1 or of claim 2, and therefore does not anticipate instant claim 1, claim 2, or any of the claims that depend therefrom. Accordingly, Applicant requests reconsideration and withdrawal of the rejection under 35 U.S.C. § 102.

Contrary to applicant’s assertion that none of Hartmann, WO 2016/07035, and Duerr discloses an HIC medium comprising a matrix of particles substituted with ligands, (i) wherein said particles have an average size of 50 um or less in diameter and said ligands are butyl groups; (ii) wherein said particles have an average size of from 35 μm to 60 μm in diameter and said ligands are phenyl groups, applicant’s attention is directed to summary Table p. 32, row further purification steps HIC (hydrophobic interaction chromatography) + SEC for molecule 0099 (CrossMab CL-CH1), molecule 0100 (CrossMab CL-CH1) and molecule 0101 (CrossMab CL-CH1).  WO2016075035 publication teaches and exemplifies a method for purifying (aka separating) antibodies and CrossMabsCH1-CL using hydrophobic interaction chromatography (HIC), e.g., butyl Sepharose (GE Healthcare, Sweden), p. 27, 104, in particular.  Examples of antibodies include CrossMabs, see p. 46-48, and Crossed Antibodies (CrossMabs CH1-CL) and Crossed Antibody Fab Fragments (CrossFabs), see Examples 1 and 4.
The WO2016075035 publication teaches:

    PNG
    media_image3.png
    224
    572
    media_image3.png
    Greyscale
see p. 104. 
The term “or” in claims 1 and 2 does not require the particles having an average size of 50μm or particles with phenyl groups or particles with polypropylene glycol groups as ligands.  Further, the term “comprising” is open-ended.  It expands the claimed method to include additional steps.  The reference butyl-Sepharose (GE Healthcare, Sweden) characteristics is evidenced in the product sheet below:

    PNG
    media_image1.png
    613
    749
    media_image1.png
    Greyscale


In fact, Applicant’s HIC medium Capto Butyl ImpRes in claim 6, Example 2, and in Table 1 at p. 55 reproduced below for Applicant’s convenience is identical to the reference’s HIC media.

    PNG
    media_image2.png
    444
    653
    media_image2.png
    Greyscale

The arguments with respect to Hartmann and Duerr are moot as this rejection is based on WO 2016/07035 publication as evidenced by data sheet provided by the GE healthcare life science.
For these reasons, the rejection is maintained.  

Claims 1, 2, 6-9, 14-17 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US20140017244 (Duerr hereafter, published January 16, 2014; PTO 892) as evidenced by data sheet provided by the GE healthcare life science.
Regarding claims 1, 2, Duerr teaches and exemplifies a method for purifying (aka separating) CrossMab bispecific antibody such as human VEGF-ANG-2 CrossMab IgG1 (see para. [0067], Table 1) using hydrophobic interaction chromatography, e.g., butyl Sepharose (GE Healthcare, Sweden), see para. [0274] to [0275], Table 2.    The reference’s butyl Sepharose (GE Healthcare, Sweden, see para [0274]) is identical to instant butyl Sepharose hydrophobic interaction chromatography, see instant specification, para. [0026], [0220], [0239], Table 1, in particular.  The reference’s butyl Sepharose inherently comprises a crosslinked agarose matrix of particles substituted with ligands such as butyl.  The reference’s butyl Sepharose inherently comprises particles that have an average of less than 50 μm, such as 34 μm as evidenced by as provided by the data sheet provided by the GE healthcare life science, see instant specification, para. [0239], and Table 1.  The term “comprising” is open-ended.  It expands the method to include additional steps. 
Regarding claim 6,  Duerr teaches butyl Sepharose (GE Healthcare, Sweden), see para. [0176], [0274], in particular.  
Regarding claims 7 and 8, Duerr teaches Crossed Bivalent Bispecific Antibodies (CrossMabs) that bind to human Angiopoietin-2 (ANG2) and human Vascular Endothelial Growth Factor (VEGF); the bispecific, bivalent antibody comprises a) the heavy chain and the light chain of a first full length antibody that specifically binds to VEGF; b) the modified heavy chain and modified light chain of a second full length antibody that specifically binds to ANG-2, wherein the constant domains CL and CH1 are replaced by each other, see para. [0064] to [0065], [0246], [0247], [0249], in particular.  
Regarding claim 9, Duerr teaches the multispecific CrossMab antibody is a bispecific bivalent antibody, see para. [0064] to [0067]. 
Claim 14 is included as the reference’s butyl-Sepharose is highly crosslinked agarose-based matrix, as evidenced by data sheet provided by the GE healthcare life science. 
Claim 16 is included as the data sheet provided by the GE healthcare life science indicates that the dynamic binding capacity of 37 mg of bovine serum albumin per ml, which is between the claimed 19 and 39 mg/ml of BSA, see Table above, binding capacity, in particular. 
Regarding claim 17, Duerr teaches the method further comprises one or more further purification before hydrophobic interaction chromatography such as affinity chromatography using MabSelectSure-Sepharose.RTM. (for non_AAA mutants) (GE Healthcare, Sweden) or kappaSelect-Agarose (for AAA mutants) (GE Healthcare, Sweden), hydrophobic interaction chromatography using butyl-Sepharose.RTM. (GE Healthcare, Sweden) and Superdex 200 size exclusion (GE Healthcare, Sweden) chromatography, see para. [0274], [0275] or after hydrophobic interaction chromatography such as size exclusion chromatography using a Superdex 200 26/60 GL (GE Healthcare, Sweden) column equilibrated with 20 mM histidine, 140 mM NaCl, pH 6.0. The bispecific antibody containing fractions were pooled, concentrated to the required concentration using Vivaspin ultrafiltration devices (Sartorius Stedim Biotech S.A., France), see para. [0275].
Claims 15 and 19 are included as the reference’s agarose-based matrix inherently comprises between 9 and 50 μmol per ml of HIC medium and between 4 and 6% agarose in the reference’s butyl Sepharose (GE Healthcare, Sweden), see para. [0274] to [0275], Table 2.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Further, since the Patent Office does not have the facilities for examining and comparing the butyl Sepharose (GE Healthcare, Sweden) of the instant invention to those of the prior art.  The burden is on applicant to show that the prior art hydrophobic interaction chromatography matrix such as butyl Sepharose (GE Healthcare, Sweden) is different from the claimed hydrophobic interaction chromatography matrix.  See In re Best. 562 F2d 1252. 195 USPQ 430(CCPA 1977). 
Thus, the reference teachings anticipate the claimed invention. 

Applicant's arguments filed Oct 12, 2022 have been fully considered but they are not persuasive. Applicant’s position is that Hartmann, WO 2016/07035, and Duerr fails to disclose each and every limitation of instant independent claim 1 or independent claim 2, from which the other rejected claims depend, as required in an anticipation rejection. /n re Buszard 504 F.3d 1364, 1366 (Fed. Cir. 2007); see also Karsten Mfg. Corp. v. Cleveland Golf Co., 242 F.3d 1376, 1383 (Fed. Cir. 2001) (“Invalidity on the ground of ‘anticipation’ requires lack of novelty of the invention as claimed . . . that is, all of the elements and limitations of the claim must be shown in a single prior reference, arranged as in the claim.”)). In particular, none of Hartmann, WO 2016/07035, and Duerr discloses an HIC medium comprising a matrix of particles substituted with ligands, (i) wherein said particles have an average size of 50 um or less in diameter and said ligands are butyl groups; (ii) wherein said particles have an average size of from 35 um to 60 um in diameter and said ligands are phenyl groups; or (iii) wherein said particles have an average size of from 35 um to 100 pm in diameter and said ligands are polypropylene glycol groups, as recited in instant claim 1 or in claim 2. The Office Action relies on the disclosure of Butyl Sepharose in these references and the GE Data Sheet to contend that the references disclose the claimed HIC (id. at 5, 7, 9), however there is no evidence that the Butyl Sepharose of these references comprise any of the particles as set forth in instant claim 1 or in claim 2.
First, the GE Data Sheet does not provide evidence that the Butyl Sepharose disclosed in Hartmann, WO 2016/07035, and Duerr comprise particles having an average size of 50 um or less. The GE Data Sheet describes the materials Capto Phenyl ImPres and Capto Butyl ImPres. There is no showing—and one of ordinary skill in the art would not presume—that the materials disclosed in the GE Data Sheet are the Butyl Sepharose disclosed in Hartmann, WO 2016/07035, and Duerr. Therefore, Hartmann, WO 2016/07035, or Duerr does not disclose a matrix of particles substituted with ligands, in which the particles have an average size of 50 um or less in diameter and the ligands are butyl groups.
Applicant also notes that the Butyl Sepharose described in Table 1 of the present Application is Butyl Sepharose HP, i.e., Butyl Sepharose “high performance.” There is no evidence that the Butyl Sepharose used in Hartmann, WO 2016/07035, or Duerr is Butyl Sepharose HP. Importantly, different types of Butyl Sepharose have different average particle sizes. For example, as shown in Table 1 of the present application, Butyl Sepharose HP has an average particle size of 34 um. On the other hand, Butyl Sepharose Fast Flow has an average particle size of 90 um (see Data Sheet in Appendix). Again, there is no teaching or suggestion in Hartmann, WO 2016/07035, or Duerr that its Butyl Sepharose is a type with an average particle size of 50 um or less.  
For completeness, Applicant additionally points out that none of Hartmann, WO 2016/07035, or Duerr disclose a matrix of particles substituted with ligands, in which the particles have an average size of from 35 um to 60 um in diameter and the ligands are phenyl groups; or in which the particles have an average size of from 35 um to 100 um in diameter and the ligands are polypropylene glycol groups.
For at least these reasons, Hartmann, WO 2016/07035, and Duerr each fails to teach each and every element of instant claim 1 or of claim 2, and therefore does not anticipate instant claim 1, claim 2, or any of the claims that depend therefrom. Accordingly, Applicant requests reconsideration and withdrawal of the rejection under 35 U.S.C. § 102.

Contrary to applicant’s assertion that none of Hartmann, WO 2016/07035, and Duerr discloses an HIC medium comprising a matrix of particles substituted with ligands, (i) wherein said particles have an average size of 50 um or less in diameter and said ligands are butyl groups; (ii) wherein said particles have an average size of from 35 μm to 60 μm in diameter and said ligands are phenyl groups, applicant’s attention is directed to para. [0176], [0274], [0275], [0279].
Dueer teaches:
[0274] Bispecific antibodies were purified from cell culture supernatants by affinity chromatography using MabSelectSure-Sepharose.RTM. (for non_AAA mutants) (GE Healthcare, Sweden) or kappaSelect-Agarose (for AAA mutants) (GE Healthcare, Sweden), hydrophobic interaction chromatography using butyl-Sepharose.RTM. (GE Healthcare, Sweden) and Superdex 200 size exclusion (GE Healthcare, Sweden) chromatography.

[0275] Briefly, sterile filtered cell culture supernatants were captured on a MabSelect SuRe.TM. resin equilibrated with PBS buffer (10 mM Na.sub.2HPO.sub.4, 1 mM KH.sub.2PO.sub.4, 137 mM NaCl and 2.7 mM KCl, pH 7.4), washed with equilibration buffer and eluted with 25 mM sodium citrate at pH 3.0. The AAA mutants were captured on a kappaSelect resin equilibrated with 25 mM Tris, 50 mM NaCl, pH 7.2, washed with equilibration buffer and eluted with 25 mM sodium citrate pH 2.9. The eluted protein fractions were pooled and neutralized with 2M Tris, pH 9.0. The antibody pools were prepared for hydrophobic interaction chromatography by adding 1.6 M ammonium sulfate solution to a final concentration of 0.8 M ammonium sulfate and the pH adjusted to pH 5.0 using acetic acid. After equilibration of the butyl-Sepharose.RTM. resin with 35 mM sodium acetate, 0.8 M ammonium sulfate, pH 5.0, the antibodies were applied to the resin, washed with equilibration buffer and eluted with a linear gradient to 35 mM sodium acetate pH 5.0. The bispecific antibody containing fractions were pooled and further purified by size exclusion chromatography using a Superdex 200 26/60 GL (GE Healthcare, Sweden) column equilibrated with 20 mM histidine, 140 mM NaCl, pH 6.0. The bispecific antibody containing fractions were pooled, concentrated to the required concentration using Vivaspin ultrafiltration devices (Sartorius Stedim Biotech S.A., France) and stored at -80.degree. C.

Example of CrossMAb antibody includes bispecific VEGF-ANG2, see para. [0249], Table 1.


The term “or” in claims 1 and 2 does not require the particles having an average size of 50μm or particles with phenyl groups or particles with polypropylene glycol groups as ligands.  Further, the term “comprising” is open-ended.  It expands the claimed method to include additional steps.  The reference butyl-Sepharose (GE Healthcare, Sweden) characteristics is evidenced in the product sheet below:

    PNG
    media_image1.png
    613
    749
    media_image1.png
    Greyscale


In fact, Applicant’s HIC medium Capto Butyl ImpRes in claim 6, Example 2, and in Table 1 at p. 55 reproduced below for Applicant’s convenience is identical to the reference’s HIC media.

    PNG
    media_image2.png
    444
    653
    media_image2.png
    Greyscale

The arguments with respect to Hartmann and WO 2016/07035 publication are moot as this rejection is based on Duerr as evidenced by data sheet provided by the GE healthcare life science.
For these reasons, the rejection is maintained.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claims 1, 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US20160159894, published June 9, 2016; PTO 892) or WO2016075035 publication (published May 19, 2016; PTO 1449) or US20140017244 (Duerr hereafter, published January 16, 2014; PTO 892) each 
in view of Schaefer et al (PNAS 108: 11187-11192, 2011; PTO 1449) and WO96/33208 (published 1996; PTO 1449).
The teachings of Hartmann,  the WO2016075035 publication and Duerr have been discussed supra. 
The references above do not teach the mispaired variant thereof is a variant of multispecific CrossMab antibody, wherein one or more light chains are paired with a non-complementary heavy chain as per claim 18.
However, Schaefer teaches coexpression of four different chains to prepare bispecific IgG antibodies sing the quadroma technology leads to 10 isomers; the application of KiH reduces the number of isomers to four (Fig. S10).   CrossMabs reduces to a single isomer, see p. 11100, right col.  Schaefer teaches although the domain exchange has been designed to induce correct pairing of the light chains with their cognate heavy chains, their preparation is not completely free of side products.  In the case of the CrossMabFab, formation of a nonfunctional monovalent heavy-chain heterodimer (Fig. S1F), and a non-functional Fab fragment (a  light-chain heterodimer, Fig. S1G), can be expected.  In the case of the CrossMabVH-VL, the formation of the antibody depicted in Fig. 1SI can be expected because light-chain variable domains tend to form Bence-Jones homodimer.  In the CrossMabVH-VL, the VL domain of the unmodified light chain thus is able to combine with the VL domain of the domain-exchanged heavy chain.  This tendency is amplified by the natural interaction between the CL domain of the unmodified light chain and the CH1 domain of the heavy chain, thus leading to an antibody containing two LC06 light chains.  In the case of CrossMabCH1-CL, no side products with unwanted domain associated can be predicted from the analysis of chain composition (Fig. S1/J), see p. 11188, right col, Table 1.  
In view of the combined teachings of teachings of Hartmann,  the WO2016075035 publication, Duerr and Schaefer, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have removed any side products such as any of the mispaired light chain with a non-complementary heavy chain in multispecific crossMab antibody as taught by Schaefer using hydrophobic interaction chromatography as taught by Hartmann,  the WO2016075035 publication or Duerr with a reasonable expectation of success, separating multispecific CrossMab antibody from mispaired variant thereof.  
The person of ordinary skill would have had a reasonable expectation of success in using  
Hartmann’s Butyl-Sepharose matrix in hydrophobic interaction chromatography to separate Schaefer’s mispaired light chains and non-complementary heavy chain because Hartmann teaches the use of hydrophobic interaction chromatography, e.g., phenyl-sepharose, see para. [0418], butyl Sepharose, see para. [0789], [0790], [0793], to purify CrossMabs, see para. [0012], [0794].   
The person of ordinary skill would have had a reasonable expectation of success in using  the WO2016075035 publication’s Butyl-Sepharose matrix in hydrophobic interaction chromatography to separate Schaefer’s mispaired light chains and non-complementary heavy chain because  the WO2016075035 publication teaches and exemplifies a method for purifying (aka separating) antibodies and CrossMabsCH1-CL using hydrophobic interaction chromatography, e.g., butyl Sepharose (GE Healthcare, Sweden), p. 104, 104, in particular.  Examples of antibodies include CrossMabs, see p. 46-48, and Crossed Antibodies (CrossMabs) and Crossed Antibody Fab Fragments (CrossFabs), see Example 1.  
The person of ordinary skill would have had a reasonable expectation of success in using  Duerr’s Butyl-Sepharose matrix in hydrophobic interaction chromatography to separate Schaefer’s mispaired light chains and non-complementary heavy chain because Duerr teaches Crossed Bivalent Bispecific Antibodies (CrossMabs) that bind to human Angiopoietin-2 (ANG2) and human Vascular Endothelial Growth Factor (VEGF) can be purified using see para. [0274], [0275].
One of ordinary skill in the art would have been motivated to do so because Schaefer teaches impurity of therapeutic antibodies such as multispecific CrossMab may lead to immunogenicity, poor pharmacokinetic properties, loss of effector functions and they may tend to aggregate, see p. 11187, left col. in particular.  
In this case, using known technique of hydrophobic interaction chromatography to improve similar multispecific crossMab in the same way is likely to be obvious when it does no more than yield predictable results.  
In this case, applying known technique of hydrophobic interaction chromatography to a known product, e.g., bispecific CrossMab antibodies would improve the product with predictable results.   KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Applicant's arguments filed Oct 12, 2022 have been fully considered but they are not persuasive. 
Applicant’s position is that the combination of any of Hartmann, WO 2016/07035, or Duerr with Schaefer et al. does not render claims 1, 2, or 18 obvious. As established above, Hartmann, WO 2016/07035, or Duerr does not disclose the invention set forth in instant claim 1 or in claim 2, from which claim 18 depends, for at least the reason that none of Hartmann, WO 2016/07035, or Duerr teaches or even suggests the HIC medium comprising a matrix of particles substituted with ligands as set forth in these claims. Schaefer et al. does not remedy the deficiencies in Hartmann, WO 2016/07035, or Duerr.
In addition, one of ordinary skill in the art would not be motivated to combine any of Hartmann, WO 2016/07035, or Duerr with Schaefer et al. There is no teaching or suggestion in these references that HIC could be suitable to separate the unwanted side products from the correctly paired antibody, and Schaefer et al. does not teach or suggest that separating mispaired variants from the multispecific CrossMab antibody can be achieved via chromatography means.
Applicant also notes that the claimed invention exhibit surprising results. It was unexpected that the use of a specific HIC medium as defined in the claims is capable of separating such a variant from a desired product, i.e., a multispecific CrossMab antibody. Through the invention, multispecific CrossMab antibody can be produced in high yield while reducing the amount of an undesirable mispaired variant thereof, including a variant in which one or more light chains pair with a non-complementary heavy chain of an antibody, which was not feasible before.
Applicant also notes that the claimed invention exhibit surprising results. It was unexpected that the use of a specific HIC medium as defined in the claims is capable of separating such a variant from a desired product, i.e., a multispecific CrossMab antibody. Through the invention, multispecific CrossMab antibody can be produced in high yield while reducing the amount of an undesirable mispaired variant thereof, including a variant in which one or more light chains pair with a non-complementary heavy chain of an antibody, which was not feasible before.
For at least these reasons, Hartmann, WO 2016/07035, or Duerr, each in view of Schaefer et al. and WO 96/33208, fail to render unpatentable instant claim 1 or claim 2, and any claim that depends therefrom, including claim 18. Accordingly, Applicant requests reconsideration and withdrawal of the rejection under 35 U.S.C. § 103.

In response, the arguments with respect to none of Hartmann, WO 2016/07035, or Duerr teaches or even suggests the HIC medium comprising a matrix of particles substituted with ligands as set forth in these claims have been addressed above and incorporated here by reference.
The references above do not teach the mispaired variant thereof is a variant of multispecific CrossMab antibody, wherein one or more light chains are paired with a non-complementary heavy chain as per claim 18.
However, Schaefer teaches coexpression of four different chains to prepare bispecific IgG antibodies sing the quadroma technology leads to 10 isomers; the application of KiH reduces the number of isomers to four (Fig. S10).   CrossMabs reduces to a single isomer, see p. 11100, right col.  Schaefer teaches although the domain exchange has been designed to induce correct pairing of the light chains with their cognate heavy chains, their preparation is not completely free of side products.  In the case of the CrossMabFab, formation of a nonfunctional monovalent heavy-chain heterodimer (Fig. S1F), and a non-functional Fab fragment (a  light-chain heterodimer, Fig. S1G), can be expected.  In the case of the CrossMabVH-VL, the formation of the antibody depicted in Fig. 1SI can be expected because light-chain variable domains tend to form Bence-Jones homodimer.  In the CrossMabVH-VL, the VL domain of the unmodified light chain thus is able to combine with the VL domain of the domain-exchanged heavy chain.  This tendency is amplified by the natural interaction between the CL domain of the unmodified light chain and the CH1 domain of the heavy chain, thus leading to an antibody containing two LC06 light chains.  In the case of CrossMabCH1-CL, no side products with unwanted domain associated can be predicted from the analysis of chain composition (Fig. S1/J), see p. 11188, right col, Table 1.  
In view of the combined teachings of teachings of Hartmann,  the WO2016075035 publication, Duerr and Schaefer, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to have removed any side products such as any of the mispaired light chain with a non-complementary heavy chain in multispecific crossMab antibody as taught by Schaefer using hydrophobic interaction chromatography as taught by Hartmann,  the WO2016075035 publication or Duerr with a reasonable expectation of success, separating multispecific CrossMab antibody from mispaired variant thereof.  
The person of ordinary skill would have had a reasonable expectation of success in using  
Hartmann’s Butyl-Sepharose matrix in hydrophobic interaction chromatography to separate Schaefer’s mispaired light chains and non-complementary heavy chain because Hartmann teaches the use of hydrophobic interaction chromatography, e.g., phenyl-sepharose, see para. [0418], butyl Sepharose, see para. [0789], [0790], [0793], to purify CrossMabs, see para. [0012], [0794].   

The person of ordinary skill would have had a reasonable expectation of success in using  the WO2016075035 publication’s Butyl-Sepharose matrix in hydrophobic interaction chromatography to separate Schaefer’s mispaired light chains and non-complementary heavy chain because  the WO2016075035 publication teaches and exemplifies a method for purifying (aka separating) antibodies and CrossMabsCH1-CL using hydrophobic interaction chromatography, e.g., butyl Sepharose (GE Healthcare, Sweden), p. 104, 104, in particular.  Examples of antibodies include CrossMabs, see p. 46-48, and Crossed Antibodies (CrossMabs) and Crossed Antibody Fab Fragments (CrossFabs), see Example 1.  
The person of ordinary skill would have had a reasonable expectation of success in using  Duerr’s Butyl-Sepharose matrix in hydrophobic interaction chromatography to separate Schaefer’s mispaired light chains and non-complementary heavy chain because Duerr teaches Crossed Bivalent Bispecific Antibodies (CrossMabs) that bind to human Angiopoietin-2 (ANG2) and human Vascular Endothelial Growth Factor (VEGF) can be purified using hydrophobic interaction chromatography, see para. [0274], [0275].
One of ordinary skill in the art would have been motivated to do so because Schaefer teaches impurity of therapeutic antibodies such as multispecific CrossMab may lead to immunogenicity, poor pharmacokinetic properties, loss of effector functions and they may tend to aggregate, see p. 11187, left col. in particular.  
In this case, using known technique of hydrophobic interaction chromatography to improve similar multispecific crossMab in the same way is likely to be obvious when it does no more than yield predictable results.  
In this case, applying known technique of hydrophobic interaction chromatography to a known product, e.g., bispecific CrossMab antibodies would improve the homogeneity of the product with predictable results.   KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.

One of ordinary skill in the art would be motivated to combine any of Hartmann, WO 2016/07035, or Duerr with Schaefer et al to separate the unwanted side products from the correctly paired antibody using a well-known hydrophobic interaction chromatography (HIC) of Hartmann or WO 2016/07035, or Duerr in order to obtain homogeneity product because Schaefer teaches CrossMab has been designed to induce correct pairing of the light chains with their cognate heavy chains, their preparation is not completely free of side products, see p. 11188, right col.  One of ordinary skill in the art would have been motivated to do so because Schaefer teaches impurity of therapeutic antibodies such as multispecific CrossMab may lead to immunogenicity, poor pharmacokinetic properties, loss of effector functions and they may tend to aggregate, see p. 11187, left col. in particular.  
In response to the argument that the claimed invention exhibit surprising and unexpected results, the examiner is not persuaded that these results because Applicants do not direct the Examiner to evidence that one of skill in the art would have considered them to be unexpected. Applicants do not direct us to a discussion in the Specification of what was unexpected or to testimony of what a ordinarily skilled artisan would have considered to be unexpected at the time.   “Argument of counsel cannot take the place of evidence lacking in the record.” Meitzner v. Mindick, 549 F.2d 775, 782 (CCPA 1977).
For these reasons, the rejection is maintained.   

Conclusion

No claim is allowed.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644